PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/259,795  
Filing Date: 28 Jan 2019
Appellant(s): GISH et al.



__________________
David R. Heckadon
For Appellant

EXAMINER’S ANSWER



This is in response to the appeal brief filed October 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-9, 11, and 13-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 2009/0255201, herein “Kraus”) in view of Varanese et al. (US 2004/0165944, herein “Varanese”).
Regarding claims 1 and 9, Kraus discloses roof membranes, and specifically, the embodiment of Figure 25:

    PNG
    media_image2.png
    295
    564
    media_image2.png
    Greyscale

Kraus discloses that “hook material 326 is laminated to a rigid substrate, such as, for example, foam board 314 and is engaged with loop material 318 laminated to a second rigid substrate 316” (page 12, paragraph [0198]). Kraus elsewhere discloses that 316 embodies a “roofing membrane 316” (page 11, paragraph [0182]) as in figure 20, which shows the interfacing hook and fleece material in contact. 
Here the roofing membrane 316 has loop material 318 on its underside (Kraus discloses that “Suitable loop materials are found on "Fleece-back" materials” at page 7, paragraph [0130], meaning 318 is considered to meet the limitation of “fleece”), which meets the limitations of assembly (a) recited in the instant claim, with the exception of a release layer adhered to the underside of the fleece layer. Foam board 314 (referred to 
Kraus does not disclose, however, a release layer adhered to the underside of the fleece layer which has a first and second portion placed side by side where the first portion is removable prior to the removal of the second portion as recited in the instant claims.
Varanese cures the deficiency in Kraus by teaching “a versatile fastening system comprising a backing, an adhesive on one side of the backing, and a weakened joint in the backing. The fastening system is foldable and tearable along the weakened joint. The joint may comprise perforations, one or more slits, or scores in the backing” (page 1, paragraph [0008]).
Varanese teaches that “One advantage of the present invention is that two or more articles are securely adhered together during shipping and sale, and then are easily separable by the end-consumer, preferably leaving no exposed adhesive on one or more of the packages. A further advantage of the inventive fastening system is that when the articles are separated, the fastening system itself separates along a weakened joint in the backing. When separated, only the backing is exposed, rather than the sticky adhesive” (page 1, paragraph [0007]).
Varanese teaches that removal “does not have the disadvantages of leaving a sticky residue” (page 1, paragraph [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the fastening system of Varanese adhered to the fleece backing of the membrane of Kraus. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to allow the roofing membrane of Kraus to remain adhered during shipping and sale, easily separated by the end user, and to leave no adhesive residue on the fleece once removed, as taught by Varanese.
Regarding claim 1, as Varanese discloses that the fastener layer is removed without leaving residue, it is considered that it is capable of being “manually pulled off of the fleece layer…without damaging the fleece layer” as recited in the instant claim.
Regarding claim 3, Varanese teaches that “The adhesive can be applied as a continuous layer” (page 4, paragraph [0043).
This is considered to mean that 100% of the adhesive is in contact with the fleece layer, which meets the limitations recited in the instant claim.
Regarding claims 1, 8 and 11, Varanese teaches that preferred “The adhesive used in the fastening system may comprise any known adhesive. Preferred adhesives include pressure-sensitive adhesives and heat-set adhesives. Preferred pressure-sensitive adhesives include…acrylic adhesives” (page 1, paragraph [0010]).
Varanese teaches that “The backing material used in accordance with the inventive fastening system comprises any known backing materials that are capable of being foldable and tearable. Some particularly suitable backing materials include polymers, including, but not limited to polyethylene terephthalate, polybutylene terephthalate, polyethylene, polypropylene; copolymers such as poly(ethylene-propylene), poly(ethylene-vinyl acetate), and poly(styrene-butadiene)” (page 1, paragraph [0009])
Varanese does not disclose that the peel adhesion between the adhesive liner and fleece backing meets the range recited in the instant claim.
The peel adhesion, however, is considered to be an inherent characteristic of the instant invention. As the invention of Kraus in view of Varanese comprises the same material as the instant invention (see instant specification page 6, paragraph [0028]), specifically plastic release liner and acrylic adhesive, absent evidence to the contrary, they are considered to have the same inherent peel adhesion. See MPEP 2112, Section II-V.
Regarding claim 6, the shipping of the membrane with adhered liner is discussed in the rejection of claim 1, and Varanese teaches that “In one preferred embodiment, the attachment/detachment tape of the present invention is in rolls” (page 2, paragraph [0015]).
Taken together this is considered to meet the limitations recited in the instant claim.
Regarding claim 7, Kraus discloses that “membrane 16 may be of EPDM, PVC, TPO or other resin” (page 5, paragraph [0116]).
Regarding claim 13, Varanese teaches that “The adhesive used in the fastening system may comprise any known adhesive. Preferred adhesives include pressure-sensitive adhesives and heat-set adhesives. Preferred pressure-sensitive adhesives include rubber adhesives…and silicone adhesives” (page 1, paragraph [0010]).
Regarding claim 14, it is the Examiner’s position that since the presence of an adhesive liner allows the membrane to be rolled up and shipped, the claim limitations have been met.
Regarding claims 15 and 16, the claim language is directed toward a method of using the product. Since the claims are drawn to a product, or article of manufacture, it is the Examiner’s position that the method of using confers no structural differences on the claimed article. Since the invention of Kraus in view of Varanese comprises the same article as the instant invention, it is considered to be capable of being used in the same way, and thus the claim limitations are considered to be met.

Claim 4 stands rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Varanese et al. as applied to claim 3, and further in view of Snowwhite (US 2012/0198780).
Regarding claim 4, Kraus in view of Varanese do not disclose that the adhesive is applied in a pattern.
Snowwhite cures the deficiency in Kraus in view of Varanese by teaching "adhesive 20 may be applied in various other patterns and configurations on the outer surface 18 of the substrate 20, such as, for example, in crisscrossed or other diagonal patterns, in a continuous full sheet or layer, or in any other design. In one example, the multi-bead applicator applies multiple continuous beads of adhesive 20 simultaneously from multiple applicators 22 of a multi-bead applicator...The patterns and the amount of the adhesive 20 to be applied are preferably selected to withstand the stresses associated with wind lift from fast moving air creating a low pressure...The patterns and amount of adhesive 20 to be applied are preferably selected to balance loads on the adhesive 20 due to wind lift with ease of application and conservation of adhesive 20" (page 3, paragraph [0045-0046]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive of Kraus in view of Varanese in a pattern, as taught by Snowwhite. One having ordinary skill in the art would have been motivated to apply the adhesive of Kraus in view of Varanese in this way in order to withstand stresses from wind lift, which would be present when installed on a roof, and also conserve the amount of adhesive utilized, which would lower the overall costs, as taught by Snowwhite.

Claim 10 stands rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Varanese as applied to claim 1, and further in view of Zickell et al. (US 2008/0286517, herein “Zickell”).
Regarding claim 10, Kraus in view of Varanese do not disclose that the release liner portions are overlapping as recited in the instant claims.
Zickell cures the deficiency in Kraus in view of Varanese by teaching Figure 1 of “Self-adhesive weatherproofing products having split or multi -part release liners allow for the removal of some part or segment of the release liner while leaving other parts or segments covering the self-adhesive layer which facilitates installation. One common form uses two (2) release liners that are overlapped in the middle and that can be independently removed to prevent self-adhesion when rolled” (page 1, paragraph [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the release liner portions adhered to the fleece backing of the membrane of Kraus in view of Varanese overlap, as taught by Zickell. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to allow for the release liner portions to be independently removed to prevent self-adhesion when rolled as taught by Zickell, in the article of Kraus in view of Varanese.

12 stands rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Varanese as applied to claim 1, and further in view of Blankenship (US 5,516,453).
Regarding claim 12, Varanese teaches that preferred “The adhesive used in the fastening system may comprise any known adhesive. Preferred adhesives include pressure-sensitive adhesives and heat-set adhesives. Preferred pressure-sensitive adhesives include…acrylic adhesives” (page 1, paragraph [0010]).
Kraus in view of Varanese do not disclose, however, that the acrylic adhesive is a copolymer.
Blankenship cures the deficiency in Kraus in view of Varanese by teaching “compositions of this invention may be applied to a wide variety of materials such as…roofing substrates such as…roofing felts, synthetic polymer membranes” (col. 4, lines 19-24).
Blankenship teaches that “Active methylene-functional polymers which may be used in the method of this invention may be copolymers of an active methylene-functional monomer and at least one other ethylenically-unsaturated monomer. Suitable comonomers are olefins such as, for example…alkyl (meth)acrylates” (col. 2, lines 13-18).
Blankenship teaches that the “admixture which is stable as a one-pack system; but the method of this invention does not limit the desired reactivity of the components when the mixture is used” (col. 1, lines 33-35) and that “The stable ambient-curing compositions of this invention may be used as coatings, adhesives” (col. 4, lines 10-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the methylene functional acrylic copolymer as taught by Blankenship as the acrylic adhesive of Kraus in view of Varanese. One having ordinary skill in the art would have been motivated to select the specific acrylic adhesive of Blankenship as it can be cured at ambient temperature and is stable yet remains reactive, and therefore would be advantageous when utilized as the acrylic adhesive of Kraus in view of Varanese.


(2) Response to Argument
Appellants traverse all rejections and assert that the claimed peel adhesion range of 0.02 to 0.05lbf/in is a novel “Goldilocks” solution and should the peel adhesion fall below the presently claimed range, the release layer will simply blow off in the wind and if the peel adhesion falls above the presently claimed range, the removal of the release layer will instead actually pull the fleece apart in the fleece layer, thereby decreasing the effectiveness of the hook to fleece bonding itself. Appellants further argue that Mr. Kulp’s Affidavit (filed together with the Response on Feb. 11, 2021), describes that Mr. Gish’s team solved a longstanding problem in the industry and it took several years of research and testing and that this was an unexpected result and the claimed peel adhesion does not fall within a normal range of adhesion values at all.
However, as previously pointed out, the Declaration under 37 CFR 1.132 filed on February 11. 2021 was found insufficient to overcome the rejection of claims 1-3, 5-9, 11, and 13-16 under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US 2009/0255201, herein “Kraus”) in view of Varanese et al. (US 2004/0165944, herein “Varanese”), the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Kraus in view of Varanese et al. as applied to claim 3, and further in view of Snowwhite (US 2012/0198780), the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Kraus in view of Varanese as applied to claim 1, and further in view of Zickell et al. (US 2008/0286517, herein “Zickell”), and the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Kraus in view of Varanese as applied to claim 1, and further in view of Blankenship (US 5,516,453) because it fails to address the inherent characteristic of the peel adhesion. The Declaration fails to provide objective evidence that the peel adhesion is not inherent. Note that as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of inherency. Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to the finding of inherency. Furthermore, as to the assertion of unexpected results, a showing of unexpected results must be based on evidence, not argument or speculation. The 
Appellants further state that the Examiner makes the sweeping conclusion that all acrylic adhesives have the same inherent peel adhesion strength and that the Appellant does not know Varanese’s peel strength and the Examiner must provide rationale to show inherency. 
In response, the Examiner would like to point out that first, the invention of Kraus in view of Varanese comprises the same material as the instant invention (see instant specification page 6, paragraph [0028]), specifically plastic release liner and acrylic adhesive and absent evidence to the contrary, they are considered to have the same inherent peel adhesion. Hence, in relying upon the theory of inherency, the Examiner has provided a basis in fact and technical reasoning to reasonably support the determination that the peel strength necessarily flows from the teachings of the applied prior art. Second, no specific acrylic adhesive is recited in the original disclosure (the original claims or the Specification) to differentiate from the acrylic adhesive taught in the prior art. Third, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed components. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is Appellant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components. Given that a sound basis has been provided in the rejections of record for believing that the products of the Appellants and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e. naturally flow from the prior art). Once a product appearing to be substantially identical is found and a rejection has been made, the burden in fact shifts 
	Appellants further describe the process of using the claimed roofing system by describing in detail how the wound-up roll of roofing membrane 40 is placed on a roof and moved to a position near to its final desired location and how the release layer 46 is removed so that the hook and loop layers can be stuck together. 
	However, in response to the described installation of the claimed roofing system, the Examiner would like to point out that the patentability of a product does not depend on its method of production or use. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process or sued in a different process.  
	Lastly, Appellants argue that the examiner has failed to present any logical rationale as to why to combine Kraus and Varanese and that the obviousness rejections are based on nonanalogous art, and teach away from the claimed invention and that the modifications required by Varanese would render Kraus unsuitable for its intended purpose of these two systems were combined.
Again, the Examiner disagrees. In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the fastening system of Varanese adhered to the fleece backing of the membrane of Kraus. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to allow the roofing membrane of Kraus to remain adhered during shipping and sale, easily separated by the end user, and to leave no adhesive residue on the fleece once removed, as taught by Varanese. While Appellants to utilize the fastening system of Varanese adhered to the fleece backing of the membrane of Kraus. The roofing membrane itself (not the roofing membrane and a house) would remain adhered during shipping and sale, easily separated by the end user, and to leave no adhesive residue on the fleece once removed. Similar to the present invention, the fastening system of Varanese can be removed (corresponding to the presently claimed release layer being removable) allowing the fleece layer to become attached to the hook layer while leaving no adhesive residue. Therefore, it is not clear why appellant argues that Varanese teaches the opposite of the claimed invention. Additionally, there is no evidence that combining Varanese with Krause would render Krause inoperable.
With regards to the argument that Kraus and Varanese are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kraus and Varanese are reasonably pertinent to the particular problem with which the Appellant was concerned. Furthermore, in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Varanese does disclose that some specific examples of objects that can be fastened include diapers/baby wipes and shampoo/conditioner, Varanese is not limited to these specific examples. Varanese is broadly drawn to a “versatile fastening system” (paragraph 0008) that “can be tailored to many different applications” (0007).




Respectfully submitted,
/Sheeba Ahmed/
Examiner, Art Unit 1787

Conferees:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787      

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.